This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 32,458

 5 PATRICIA GUNDERSEN,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
 8 Charles Cruse Currier, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Patricia Gundersen
13 Roswell, NM

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 VANZI, Judge.

17   {1}    Defendant appeals pro se from the district court’s ruling finding her guilty of

18 expired registration and failure to have operating tail lamps. [RP 2] Our notice
 1 proposed to dismiss for lack of a final order, but provided that if Defendant secured

 2 a final order from the district court within the time for filing a memorandum in

 3 opposition, and provided this Court with a copy thereof, we would proceed to calendar

 4 this case on the merits. Defendant filed a memorandum in opposition, wherein she

 5 stated that she was unable to secure a final order from the district court. We

 6 accordingly dismiss her appeal for lack of a final order.

 7   {2}    For the same reasons provided in our initial notice, we dismiss for lack of a

 8 final order. In doing so, we acknowledge Defendant’s reference to another appeal she

 9 filed in this Court, which Defendant asserts contained a similar finality problem, yet

10 was calendared on the merits. [MIO 2-6] We decline to revisit the other appeal, as

11 that is not the case presently before this Court. Nor do we have authority to exercise

12 supervisory or superintending control over the district court. See N.M. Const. Art. VI,

13 § 3 (Supreme court; original jurisdiction; supervisory control; extraordinary writs).

14   {3}    For the reasons set forth herein and in our notice, we dismiss for lack of a final

15 order.

16   {4}    IT IS SO ORDERED.


17                                            __________________________________
18                                            LINDA M. VANZI, Judge




                                                2
1 WE CONCUR:



2 _________________________________
3 RODERICK T. KENNEDY, Chief Judge



4 _________________________________
5 CYNTHIA A. FRY, Judge




                                  3